DETAILED ACTION	
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
 Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 10-18, drawn to a method of coating.
Group II, claim(s) 19-27, drawn to a coated article.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a multilayered coating on an oxide based ceramic matrix composite; further comprising a bond coating possessing a proportion of coarse particles decreasing towards a surface of the base material and a thermal spray ceramic coating on the bond coating , this technical feature is not a special technical feature as it does not make a contribution over the prior art; such as over Strangman et al (US 2006/0024528; hereafter Strangman) in view of Apte et al (US 2008/0199722; hereafter Apte).   Strangman teaches a multilayered coating on an oxide based ceramic matrix composite (See, for example, abstract, Figures, [0005]).  Strangman further teaches wherein the system comprises a dense bond coat layer, further comprising alumina, and applied via slurry deposition, to inhibit free flow of water vapor to the base (See, for example, abstract, [0008], [0020]).  It further teaches an overlying a thermally sprayed layer (26) (See, for example [0026], abstract).  But it does not explicitly teach wherein the bond coating possessing a proportion of coarse particles decreasing towards a surface of the base material.  Apte teaches a method of forming a protective multilayer coating structure for use in extending service life under severe conditions (See, for example abstract).  Apte further teaches wherein the coating structure comprises a metal or non-metal substrate, bond coats, and overlying protective coatings applied by thermal spraying (See, for example, abstract, [0029- 30], [0097-0099]).  Apte similarly teaches wherein the bond coating can comprise oxides, such as alumina; be applied by slurry deposition,  and further teaches that the bond coating can be applied as a plurality of layers comprising gradient particle size, wherein the layer closer to the substrate possesses a finer powder to achieve a denser protective structure and overlying outer bondcoating layer made from coarser material to provide a rougher surface for the subsequent attachment of the ceramic layer (See, a posteriori.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712